Citation Nr: 0724647	
Decision Date: 08/09/07    Archive Date: 08/20/07

DOCKET NO.  05-30 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for frostbite of the 
lower extremities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. R. Murphy, Law Clerk





INTRODUCTION

The veteran had periods of service from October 1945 to 
August 1948 and September 1948 to September 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
VARO in Waco, Texas, that denied entitlement to the benefits 
sought.


FINDINGS OF FACT

1. VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has notified him of the 
information and evidence necessary to substantiate the claims 
addressed in this decision.

2. Any current tinnitus is not shown to be related to the 
veteran's active service.

3. There is no showing of any lower extremity disability 
attributable to any frostbite the veteran might have 
sustained in service. 


CONCLUSIONS OF LAW

1. Service connection for bilateral tinnitus is not 
warranted. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2006).

2. The veteran does not have residuals of frostbite of the 
feet that were incurred in or aggravated by service. 38 
U.S.C.A. §§ 1101, 1110, 1131, 1154 (West 2002); 38 C.F.R. § 
3.303, 3.304 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Enactment of the VCAA codified at 38 U.S.C.A. §§ 5102-5103A, 
5107 (West 2002 & Supp. 2006), significantly changed the law 
prior to the pendency of these claims. VA has promulgated 
regulations to implement the statutory changes.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim. In the instant case, the Board finds that VA fulfilled 
its duties to the veteran under the VCAA.

In order to meet the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), VCAA notice must: (1) Inform the 
claimant of the information and evidence necessary to 
substantiate the claim: (2) inform the claimant about the 
information and evidence that VA must seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 apply to all 
five elements of a service connection claim.  Those five 
elements are: (1) Veteran's status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability. The Court held that upon 
receipt of an application for a service connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and evidence presented with the claim 
and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id., at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded. Id.

In various letters between January 2005 and May 2005, the 
veteran was informed of the evidence needed to substantiate 
his claims, he was told of the types of evidence that would 
best do so, he was informed of VA's duty to assist him, and 
he was told that VA was developing his claim pursuant to that 
duty. 

The content of the notice letters does not reflect complete 
compliance with the requirements of the law as found by the 
Court in Dingess.  There is no indication VA provided the 
veteran with information on disability ratings or effective 
dates.  However, the veteran has not been prejudiced as a 
result thereof.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
Rather, as explained below, service connection may not be 
granted for any of the disabilities at issue; accordingly, 
any question relating to the appropriate disability 
evaluation and effective date to be assigned with regard to 
such a grant is rendered moot.

With regard to the duty to assist, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claims for service connection.  VA has secured and 
associated with the claims file evidence the veteran 
identified as being pertinent to the claims.  VA has also 
conducted medical inquiry in an effort to substantiate the 
claims by affording the veteran various examinations in July 
2005.  Examiners addressed the presence and etiology of the 
various disabilities at issue.  The veteran has not asserted 
that the reports of the examinations are inadequate to decide 
his claim. 

The Board notes that the veteran's service medical records 
appear to not be completely available.  In a case in which a 
claimant's service records are unavailable through no fault 
of his own, there is a heightened obligation for VA to assist 
the veteran in the development of his claim and to provide 
reasons or bases for any adverse decision rendered without 
these records.  See O'Hare v. Derwinski, 1 Vet. App. 365 
(1991); see also Moore v. Derwinski, 1 Vet. App. 401 (1991) 
(holding that the heightened duty to assist a veteran in 
developing facts pertaining to his claim in a case in which 
service medical records are presumed destroyed includes the 
obligation to search for alternative medical records).  In 
February 2005, the RO made a formal finding that the 
veteran's service medical records were unavailable.

Accordingly, the Board finds the case has been developed as 
completely as possible.  "It is difficult to discern what 
additional guidelines VA could have provided to the veteran 
regarding what additional evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that the VCAA is a 
reason to remand many claims, but is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) ((both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. April 5, 2006) (holding 
that an error, whether procedural or substantive, is 
prejudicial when the error affects a substantial right so as 
to injure an interest in the statutory or regulatory 
provision involved was designed to protect to the extent that 
it affects the essential fairness of the adjudication).  In 
this case, the Board finds that VA has satisfied its duties 
to inform and assist the veteran in the development of his 
claims.

Pertinent Legal Criteria

In general, service connection will be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.

Regulations also provide that service connection may be 
established when all the evidence of record, including that 
pertinent to service, demonstrates that the veteran has a 
current disability that was incurred in or aggravated by 
active military service.  38 C.F.R. § 3.303(d).

The Court has held that for service connection to be awarded, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of an inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Coburn v. Nicholson, 19 Vet. App. 
427, 431 (2006); Accord Disabled American Veterans v. 
Secretary of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result. Disabled American 
Veterans, supra; Coburn, supra.

Analysis

The Board notes that it has thoroughly reviewed all the 
evidence in the veteran's claims folder.  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss in detail all the 
evidence submitted by the veteran on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 2000) (the 
Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses 
on the most salient and relevant evidence and on what this 
evidence shows, or fails to show, on the claims.  The veteran 
should not assume that the Board has overlooked pieces of 
evidence that are not specifically discussed herein.  
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board provide reasons for rejecting 
evidence favorable to the veteran).

Based on a longitudinal review of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claims.  The Board notes that as a lay person, the 
veteran himself does not qualify to opine on matters 
requiring medical knowledge, such as the etiology of any 
current disability.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) (a lay person is generally not capable of opining on 
matters requiring medical knowledge).

Service Connection for Tinnitus

The medical evidence of record is without indication of 
complaints or findings indicative of tinnitus for years 
following service discharge. Reference was made to the nature 
of the veteran's service that indicated that he primarily 
served in a tank battalion.  In June 2005 the claims file was 
reviewed and an examination was given by a VA physician.  The 
diagnosis included bilateral constant tinnitus.  It was the 
examiner's opinion that it was less than likely the veteran 
sustained tinnitus as a result of his military service. The 
examiner noted that it appeared the tinnitus had occurred 
subsequent to service. There is no medical opinion of record 
to the contrary.  Service medical records at separation are 
unremarkable as to any evidence of tinnitus or hearing 
problems.  As has been discussed above, the Board also notes 
that in its assessment of the claim, there has been the 
passage of a lengthy period of time wherein the veteran has 
not referred to complaints with regard to hearing loss and/or 
tinnitus.  An absence of supportive evidence for such 
duration of time weighs against the claim.  Maxson v. Gober, 
203 F.3d 1330 (Fed. Cir. 2000).  Also, as noted above, the 
veteran does not have the appropriate medical training and 
expertise to provide a probative opinion on a medical matter, 
to include the diagnosis of a specific disability such as 
hearing loss or tinnitus and provide an opinion as to the 
origins of such a disorder.  See Bostain v. West, 11 Vet. 
App. 124 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

Residuals of Frostbite of the Feet

The veteran alleges that he currently suffers from residuals 
of frostbite of the feet, sustained in service.  At the 
September 1953 separation examination, there is no indication 
that he suffered from frostbite or from residuals of 
frostbite.  Furthermore, there is no medical evidence of 
record documenting any treatment or complaint of frostbite in 
the years following service discharge.

No medical expert has concluded that any current disability 
of the feet is etiologically related to service or to any 
incident occurring in service.  The veteran has been given 
the opportunity to submit competent medical evidence in 
support of his claim, he has not done so; nor does the 
current record reflect any competent medical evidence of a 
nexus between his current foot complaints or symptoms and 
service.  The Board notes that the duty to assist is not 
always a one-way street.  If the veteran wants help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
frostbite.

ORDER


Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for frostbite of the lower 
extremities is denied.


____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


